DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 4/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. US 10456176 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stevenson et al. (Pub. No. US 2007/0118120 A1) in view of Fiz (Pat. No. US 6,179,838 B1).
Regarding claims 1-9, Stevenson et al. discloses a rod connector 21a for attachment to a spinal rod 22 in an existing spinal construct implanted in a patient (figures 1-2), comprising: a first portion 50a having a first opening 58 extending therethrough defining an axis, said first portion having a rod receiving opening 56 configured to receive said existing spinal rod 22 (figures 1-3, 6A, 6B), said existing spinal rod having a longitudinal axis (figures 1-2), said first opening 58 being in communication with said rod receiving opening 56 (figure 6A), said first portion 50a being configured to attach to said existing spinal rod 22 (figures 1-3); a second portion 70a attached to said first portion 50a (figures 1-3), said second portion 70a having a second opening 76 in communication with said first opening (figures 1-3 and 9), said second portion 70a having an additional rod receiving opening 80 configured for supporting an additional spinal rod 40a (figures 1-3), said additional rod receiving opening 80 being in communication with said second opening 76 (figure 9); an elongate locking member 100 supported for movement in said first opening 58 (figures 1-3; paragraphs 0035-0036), said locking member 100 comprising a first end having a first surface 106 for engagement with said existing spinal rod 22 (figure 7; paragraphs 0035 and 0036) and a second end 110 axially opposite said first end, said second end 110 being accessible through said second opening 76 (figures 1-3, 7, and 9), said second end comprising a head 102 comprising a spherical surface to allow articulating movement between said first portion 50a and said second portion 70a (paragraph 0038; 
Stevenson et al. discloses the claimed invention except wherein the first portion includes opposed spaced surfaces defining the rod receiving opening, the rod receiving opening being configured to receive the existing spinal rod in a direction transverse to the longitudinal axis of the existing spinal rod.
Fiz et al. teaches that a connector 25 can have a rod receiving opening 158 having an open configuration (figure 16), wherein the first portion includes opposed spaced surfaces defining the rod receiving opening, the rod receiving opening being configured to receive the existing spinal rod in a direction transverse to the longitudinal axis of the existing spinal rod, as an alternative to the closed configuration shown in figure 15, in order to achieve the predictable result of providing a means for attaching the connector to a rod (figures 15-17).

    PNG
    media_image1.png
    254
    384
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the rod receiving opening of the first portion to have .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773